Citation Nr: 0602310	
Decision Date: 01/26/06    Archive Date: 01/31/06	

DOCKET NO.  03-13 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for hepatitis B.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1977 until 
June 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which denied service 
connection for hepatitis B.  In July 2004, the Board remanded 
this appeal for additional evidentiary development, including 
the collection of additional treatment records, and the 
provision of a VA examination with record review and request 
for opinions.  All development requested on remand has been 
completed in full and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In 1989, nine years after service separation, laboratory 
studies revealed that the veteran had incurred a previous 
episode of acute hepatitis B, at some time in the past, but 
the evidence at that time up until present reveals that the 
veteran does not have a chronic form of hepatitis B, and 
there is essentially a complete absence of evidence revealing 
that the veteran has any disabling residuals from this single 
acute episode of hepatitis B.  

3.  A preponderance of the evidence on file is against a 
finding that the veteran's acute episode of hepatitis B 
occurred during his active military service, while stationed 
in Korea, or at any other time.




CONCLUSION OF LAW

Hepatitis B was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was initially provided formal VCAA notice in 
August 2002, prior to the issuance of the initial adverse 
rating decision in this case.  Subsequent to the Board's July 
2004 remand, the veteran was again provided formal VCAA 
notices in July and October 2004.  These notifications 
informed the veteran of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
During the pendency of this appeal, VA has collected the 
veteran's service medical records, private treatment records, 
and records of the veteran's treatment with VA.  The veteran 
has been provided a VA examination with a review of his 
entire claims folder with a request for production of 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A (d).  
All known, available evidence has been collected for review.  
The veteran was provided with the relevant laws and 
regulations implementing VCAA, and with those governing 
awards of service connection.  He was also provided the clear 
reasons and bases for the denial of his claim in statements 
of the case issued in February 2003 and November 2005.  VCAA 
is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran first filed a claim for VA disability 
compensation in October 1984, over four years after service 
separation, and at that time he did not claim to have chronic 
hepatitis B.  He filed his initial claim for service 
connection for hepatitis B in February 2002, well over 
20 years after he was separated from service.  In advancing 
his claim, the veteran points out that in 1989, he was 
notified by a blood bank that his blood could not be accepted 
because it had tested positive for hepatitis B core antibody.  
The veteran has written his belief that he incurred 
hepatitis B during overseas service in Korea after falling 
into a rice paddy.  He pointed out that it was well known 
that hepatitis was a known risk of service in Korea, and that 
human waste was used for agricultural fertilization.  He 
reported that he became sick and was transferred to a 
hospital at Camp Casey where he had a high fever, vomiting 
and diarrhea and remained hospitalized for several days.

Careful review of the service medical records fails to reveal 
any complaint, finding, treatment or diagnosis for 
hepatitis B at any time during service.  There are treatment 
records on file from the veteran's service in Korea, but 
there are no records of hospitalization, nor any records of 
acute signs and symptoms consistent with an acute episode of 
hepatitis.  The veteran was treated in October 1978 for a 
viral syndrome or cold for two days and for an earache and 
sore throat in January 1979.  Other records of the veteran's 
treatment in Korea refer to epididymis and to cold injury.  
The records from service do indicate the veteran was 
hospitalized in July 1977 for several days with an elevated 
temperature and sore throat, but this hospitalization as was 
at Fort Leonard Wood, Missouri, and the diagnosis from this 
admission was "ARD," (acute respiratory disease/adult 
respiratory distress).  

A December 1984 VA examination provided the veteran in 
response to his initial claim for VA benefits did not contain 
any complaints by the veteran or findings or diagnoses of 
hepatitis B, or signs and symptoms consistent with such 
diagnoses.  There are no objective medical records 
documenting or suggesting a plausible diagnosis of chronic 
hepatitis B at any time from the veteran's service separation 
in June 1980, until the veteran was initially notified of a 
positive hepatitis B core antibody by the Topeka Blood Bank 
in May 1989.

There is on file the record of a one-month private 
hospitalization for the veteran in May and June 1987, 
documenting his admission for multiple drug dependency and 
alcohol dependence.  Records of this admission include the 
veteran's report that he had been ingesting alcohol 
approximately one quart per day for the past 18 years.  He 
had also been using several prescription drugs including 
Percodan, Valium, and marijuana and speed.  There was no 
reference in this admission to any intravenous drug use.  
These records show that significant laboratory studies were 
performed during this admission, but none of these studies 
resulted in a finding of hepatitis.  A liver function of SGPT 
was considered to be elevated at 59.  

In May 1989, the Topeka Blood Bank notified the veteran that 
testing performed on his blood donation was positive for 
hepatitis B core antibody.  This notification clearly 
explained that this positive test result was not an 
indication that the veteran had chronic hepatitis B, but 
rather that he had recovered from some earlier episode of 
acute hepatitis B.  It reported that while there was "a 
remote possibility" that his blood might still contain a 
hepatitis virus, it was probably unnecessary for him to seek 
medical treatment on the basis of this laboratory result.  

Following the veteran's notification from the blood bank, he 
sought another opinion from his private medical physician 
(Dr. EAV).  A June 1989 notation indicates that the veteran 
was notified that his chemistry profile was within normal 
limits.  A hepatitis B surface antibody was borderline.  This 
notation indicated that the veteran was advised that he might 
have some chronic infection at present from a previous 
history.  However, it is noteworthy that all of the veteran's 
private treatment records from this period forward fail to 
contain any complaints, findings, treatment or diagnoses of 
chronic hepatitis B, nor do these records document signs and 
symptoms consistent with such diagnosis.  In August 2002, the 
veteran's private physician (Dr. EAV) wrote that the veteran 
"apparently was exposed to hepatitis B while in the 
military."  This doctor also wrote that to the best of his 
knowledge the veteran did not have chronic active hepatitis, 
but admitted that this had not been tested in a number of 
years.  There is certainly no record that Dr. EAV actively 
treated the veteran for any form of chronic or acute 
hepatitis.  Other records of the veteran's treatment with 
Dr. EAV do indicate that in 1991, laboratory studies revealed 
a "minimal elevation of SGOT and SGPT," but later laboratory 
studies performed in 1992 and thereafter were considered 
normal for these liver functions.  

There are also on file a quantity of VA outpatient treatment 
records for the veteran reflecting care and treatment of a 
variety of problems, but these records also fail to contain 
any complaint, finding or diagnosis of chronic hepatitis B, 
nor do they document chronic signs and symptoms consistent 
with such diagnosis.  These records on occasion do note only 
a "hx" (history) of hepatitis B.  

In September 2005, consistent with the Board's earlier 
remand, the veteran was provided a VA examination which 
included a review of his claims folder.  The physician 
discussed his review of the veteran's clinical history.  He 
noted that there was no record of hospitalization for the 
veteran when he was stationed overseas in Korea.  The 
physician noted that the first actual findings of a positive 
hepatitis B test were in 1989, and that the veteran stated 
that he had not been ill and that he had not had any 
subsequent problems following that test regarding any acute 
illness.  The veteran discussed his history of drug use with 
the examining physician and emphatically denied ever using 
needles or injection drugs.  He said he was actually phobic 
about needles.  Upon examination, the veteran denied any 
episodes of generalized fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, right upper quadrant abdominal pain or 
symptoms requiring bed rest or treatment by a physician.  He 
had not had any episodes of jaundice.  He was not and had not 
had any specific treatment as far as his history of hepatitis 
was concerned.  He had had some more recent weight loss, but 
this was not attributable to illness but an attempt to lose 
weight from 306 to 254 pounds.  The veteran affirmed that he 
had a lengthy history of heavy alcohol use in the past.  
Diagnostic studies performed indicated that hepatitis HBC-
IGM-AB was nonreactive.  Alkaline phosphatase was borderline, 
and other liver function studies were normal.  The diagnosis 
was that the veteran had a history of hepatitis B, but no 
active liver disease at present.  The physician noted that 
the veteran had had an episode of hepatitis B, but did not 
have chronic active liver disease.  The doctor concluded 
based upon a review of the evidence on file and examination 
that attempting to relate the veteran's acute episode of 
hepatitis B to the his period of active military service 
could not be done "without resorting to speculation."  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for hepatitis B.  It 
is a universally accepted medical principle that hepatitis B 
can be either acute or chronic in nature.  The veteran's 
private blood bank testing followed by private physician 
testing were both positive for a past acute episode of 
hepatitis B, but neither showed active hepatitis at the time 
of such testing, and no medical records from 1989 until 
present show that the veteran has a chronic form hepatitis B, 
or any identifiable residual attributable to his one acute 
episode of hepatitis B.  

Although the veteran contends that he must have been infected 
with hepatitis B while stationed overseas in Korea, the 
objective medical evidence on file outweighs the veteran's 
contentions.  The service medical records do not bear out the 
veteran's assertion of being hospitalized for an acute 
illness during service in Korea with signs and symptoms 
consistent with a diagnosis of hepatitis.  The veteran was 
not hospitalized in Korea, although he was treated for 
several episodes of viral syndromes, and was earlier treated 
by hospitalization for a similar virus while stationed in 
Missouri.  Nonetheless, there is essentially a complete 
absence of any competent evidence of the veteran having an 
acute episode of hepatitis at any time during service.  The 
veteran had no complaints of any chronic hepatic-type 
symptomatology at the time of his initial VA examination 
after service in December 1984, and no diagnosis of such 
findings resulted from this examination.

It is clear that the veteran had an acute episode of 
hepatitis B sometime prior to its discovery in 1989, but a 
preponderance of the evidence on file is against a finding 
that this episode occurred during the veteran's active 
military service.  As indicated by the VA examining physician 
in September 2005, attempting to attribute this single 
episode of hepatitis B to the period of the veteran's 
military service would be entirely speculative.  

The veteran's claim for service connection for hepatitis B 
also must be denied because the competent clinical evidence 
fails to reveal that this single acute episode actually 
resulted in any identifiable disabling residuals.  The 
veteran certainly does not have a chronic form of 
hepatitis B, and there is simply an absence of competent 
evidence which in any way reveals that this single acute 
episode resulted in damage to the veteran's liver or any 
other bodily functions.  The Board notes the veteran's 
written statement complaining of abnormal liver function 
testing and notes that in 1991, private medical records did 
document mildly elevated liver function studies for SGOT and 
SGPT, but by 1992 these studies were considered to be normal.  
The Board finds that it is much more likely that these 
elevated liver function studies are attributable to the 
veteran's well-documented history of many years of alcohol 
abuse, rather than a single acute episode of hepatitis B.  
However, such finding is unnecessary to a decision in this 
case, because a preponderance of the evidence is against a 
finding that the acute episode of hepatitis B occurred while 
the veteran was on active military service.  However, there 
is at present also an essential absence of evidence revealing 
any disabling residuals attributable to this acute episode, 
even if it had occurred during active military service.  

The fact that Dr. EAV wrote in August 2002 that the veteran 
was "apparently" exposed to hepatitis B during service has no 
probative value.  This statement only reflects that the 
doctor essentially adopted the veteran's own reported belief 
of having incurred hepatitis B while overseas in Korea.  This 
statement does not in any way indicate that Dr. EAV had 
access to or reviewed all of the veteran's objective medical 
records and/or that he arrived at this conclusion as a result 
of his medical expertise.  It is noteworthy in this regard 
that no records of the veteran's treatment with Dr. EAV in 
any way indicate that this physician actually treated the 
veteran for hepatitis, chronic or acute, or for any residual 
attributable to a single acute episode.  


ORDER

Entitlement to service connection for hepatitis B is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


